Fourth Court of Appeals
                                San Antonio, Texas
                                      March 24, 2020

                                    No. 04-19-00314-CR

                                  Robert M. CASILLAS,
                                        Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR1399
                          Honorable Laura Parker, Judge Presiding


                                      ORDER

        This appeal was scheduled for formal submission and oral argument at 2:00 p.m. on
Wednesday, April 8, 2020 before a panel consisting of Justice Luz Elena Chapa, Justice Beth
Watkins, and Justice Liza A. Rodriguez. It is ORDERED that the oral argument scheduled for
that date and time is cancelled, and the submission date of April 8, 2020 is withdrawn. This
appeal will be set for formal submission on a later date.


       It is so ORDERED on this 24th day of March, 2020.

                                                                        PER CURIAM



       ATTESTED TO: _______________________________
                    MICHAEL A. CRUZ,
                    Clerk of Court